Citation Nr: 1813824	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating higher than 10 percent for internal hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1975 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record shows that the August 2012 rating decision denied the Veteran's increased rating claim for internal hemorrhoids.  He then filed a timely notice of disagreement in September 2012.  After additional VA treatment records were received in August 2012, the RO reconsidered and denied the issue in an October 2012 rating decision.  38 C.F.R. § 3.156(b).

In an October 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  The Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The record also shows that Veteran was previously represented by the Disabled American Veterans.  In June 2017, he changed his representation to the American Legion.


FINDING OF FACT

Without good cause, the Veteran failed to appear at a January 2016 VA examination scheduled in conjunction with his claim for increase for internal hemorrhoids.



CONCLUSION OF LAW

Entitlement to a disability rating higher than 10 percent for internal hemorrhoids is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied absent a showing of good cause.

The record reflects in that May 2012, the Veteran filed a claim for an increased rating for his service-connected internal hemorrhoids.  In order to assist in determining the current severity of the disability, VA examined the Veteran's internal hemorrhoids in a July 2012 VA examination.  In the October 2015 decision, the Board granted a compensable disability rating for the Veteran's internal hemorrhoids.  The Board then remanded the issue for the entire period on appeal to determine whether a disability rating higher than 10 percent was warranted.  The Board found that a remand was necessary to obtain a VA examination that addressed the current severity and manifestations of the disability, including the question of whether diarrhea and any other reported symptoms were related to his internal hemorrhoids disability.  

The record reflects that the Veteran was scheduled for the requested VA examination in January 2016, but he failed to report to the examination.  The Veteran's last known address of record is listed in the December 2015 Compensation and Pension Exam Inquiry.  The Board acknowledges that the record does not contain a notice letter for the examination, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  However, the Board finds that the facts of this case are distinguishable from the facts considered in Kyhn as the Veteran has not asserted that he did not receive notice of the examination.

Although the Veteran was notified in a November 2015 letter that a failure to report for an examination without good cause would necessitate a review of the claim based on the evidence of record, or even a denial of the claim; rather than informing him that the claim would simply be denied due to a failure to report, there is no prejudice to the Veteran and the error is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the January 2016 supplemental statement of the case (SSOC), the Veteran was correctly informed of the provisions of 38 C.F.R. § 3.655 and the reason for his denial.  The Veteran was then given an opportunity to respond to the SSOC; and in January 2016, the Veteran's representative stated on his behalf that he did not have any additional evidence to submit regarding his appeal.  Thus, the record demonstrates that the Veteran was made aware of the consequences for his failure to report for an examination under 38 C.F.R. § 3.655.
	
The Board notes that "[t]he duty to assist is not always a one-way street," and claimants are expected to comply with reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the record does not reflect that the Veteran attempted to reschedule the January 2016 VA examination, and neither the Veteran nor his representative has provided any good cause for his failure to report to the examination.  As the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase without good cause, the claim must be denied under 38 C.F.R. § 3.655.  Accordingly, the Veteran's claim for entitlement to an increased disability rating higher than 10 percent for internal hemorrhoids is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased disability rating higher than 10 percent for internal hemorrhoids is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


